Case 1:19-cr-00069-E.]L Document 6 Filed 03/13/19 Page 1 of 2

BART M. DAvis, IDAHo sTATE BAR No. 2696
UNITED srATEs ATToRNEY

RAYMOND E. PATRICCo, DISTRICT oF CoLUMBIA srArE BAR No. 454792
AsslsTANr UNITED sTArEs ATToRNEY

DISTRICT oF IDAHo

WAsHINGToN GRoUP PLAZA rv

800 EAsr PARK BoULE\/ARD, sUlTE 600

BoisE, ID 83712-7788

TELEPHONE; (208) 334-1211

FACSIMILE; (208) 334-1413

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,
Case No.
Plaintiff,
INFORMATION
vs.
26 U.S.C. § 7201
MICHAEL ROBERTS,
Defendant.

 

 

The United States Attorney charges:
_C_M

26 U.S.C. § 7201
Evasion of Assessment of Tax

During the calendar year 2013, the Defendant herein, MICHAEL ROBERTS, a resident
of Boise, Idaho, received taxable income, upon Which there Was income tax due and owing to the
United States of America. KnoWing the foregoing facts and failing to make an income tax return
on or before April 15, 2014, as required by law, to any proper officer of the Internal Revenue

Service, and to pay the income tax to the Internal Revenue Service, the Defendant, in the DiStrict

INFORMATION - l

 

Case 1:19-cr-00069-E.]L Document 6 Filed 03/13/19 Page 2 of 2

of ldaho and elsewhere, Willfully attempted to evade and defeat income tax due and owing by
him to the United States of America, for the calendar year 2013, by committing the following
affirmative acts, among others: received checks for the proceeds from the sale of vehicles, and
deposited them into an intermediary bank account or purchased cashier’s checks With them,
rather than depositing them into his personal bank account; and used a third-party intermediary
to sell another vehicle and Wire the proceeds to another third-party from Whom the Defendant

received cash.

Dated this 20th day of February, 2019.

BART l\/I. DAVIS
UNITED STATES ATTORNEY
By:

MYMoND E?§ATRICCo
AssrsrANT UNITED srArEs ATToRNEY

INFORMATION - 2

 

